Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9, 12, 13, 15, 16, 18, 19, and 22-26 are currently pending and are under examination.
	Benefit or priority is to November 9, 2016.

The disclosure is objected to because of the following informalities:
Sequences are presented throughout the specification without a sequence identification number. See page 7, lines 7 and 10; page 10, line 6; and page 21, line 29, for example. 
Reference is made to amino acid positions without a reference sequence identification number. See page 27 and 31, for example.  
The specification refers to variables of SEQ ID NO: 3 by underlining specific amino acids to be modified. In accordance to the sequence rules, the amino acids will be referred to by position number with reference to the sequence identification number.
MPEP 2422.01 IV. VARIANTS OF A PRESENTED SEQUENCE
It is generally acceptable to present a single, primary sequence in the specification and sequence listing by enumeration of its residues in accordance with the sequence rules ("primary sequence") and to discuss and/or claim variants of that primary sequence without presenting each variant as a separate sequence in the sequence listing. However, the primary sequence should be annotated in the sequence listing to reflect such variants. By way of example only, the following types of sequence disclosures would be treated as noted herein by the Office. With respect to a primary sequence and "conservatively modified variants thereof," the sequences may be described as SEQ ID NO:X (the primary sequence) and "conservatively modified variants thereof," if desired. With respect to a sequence that "may be deleted at the C-terminus by 1, 2, 3, 4, or 5 residues," all of the implied variations do not need to be included in the sequence listing. In this latter example, only the sequence without deletions needs to be included in the sequence listing, however applicant is encouraged to annotate the sequence to indicate that deletions have been made at the C-terminus by 1, 2, 3, 4, or 5 residues.


In accordance to 37 CFR 1.821(d):
(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

	Applicants must review the entire specification for non-compliance with the sequence rules.

Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See page 34, line 7.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.









(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 12, 13, 15, 16, 18, 19, and 22-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “an amino acid sequence of SubB” which is unclear because one cannot know what sequence represents “an amino acid sequence” of any protein.
Claim 1 refers to the abbreviation “SubB” without providing the full name of the protein. See also Claim 12, 15, and 18.
Claim 1 refers to “a fragment, variant, or derivative thereof” when discussing the alpha-2, 3- or alpha 2,6-linked N-glycolylneuramic acid, and one cannot know what is encompassed by “a fragment, variant, or derivative” of the alpha-2, 3- or alpha 2,6-linked N-glycolylneuramic acid.  It may be intended that “a fragment, variant, or derivative thereof” is in reference to the SubB protein (which sequence is not provided for one to discern a fragment, variant, or derivative thereof) or possibly TTSTE (SEQ ID NO:3) but the placement of this phrase after the alpha-2, 3- or alpha 2,6-linked N-glycolylneuramic acid makes the discernment difficult to follow. See also Claim 12, 15, and 18.


Claims 2-6 and 26 refer to variables of SEQ ID NO: 3 by underlining specific amino acids to be modified. In accordance to the sequence rules, the amino acids will be referred to by position number with reference to the sequence identification number.  See that Claim 26b cannot be addressed because the underlining to add this limitation obscures the underlining of the amino acid positions.
Claim 8 refers to the glycans being expressed by tumor cells or feline blood cells, yet Claim 7 provides no antecedent basis for the glycans being expressed by these cells. Therefore, Claim 7 lacks antecedent basis for the cells of Claim 8. See also Claims 12 and 13.
Claim 12, line 8 refers to “the isolated protein” which is unclear. Claim 12 should refer to --- said isolated protein ---.   See also Claim 15.
Claim 15 refers to two separate methods, one drawn to a method of isolating a glycan and the other to a method of isolating a cell expressing the glycan. This represents an improper Markush grouping because a glycan and a cell are two different entities and the method products and step are different between the two methods. Claim 16, then, does not have antecedent basis in Claim 15 reference to isolating a glycan. Applicants should present two separate claim sets for the methods of Claim 15.


	Claims 15 and 16 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	See the 112/2 rejection above.
	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).





Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 1, 9, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a SubB protein having a modified/varied amino acid at in the T104-E108 loop. This judicial exception is not integrated into a practical application because naturally occurring allellic variants of SubB having modified amino acid at in the T104-E108 loop exists in nature – See Tozzoli et al. cited below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed SubB is a naturally-occurring protein.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claims 18 and 19 are drawn to a method for treating cancer in a subject by administering the SubB having amino acid modifications within the subsequence SEQ ID NO: 3. While the specification does not have to expressly teach this method, it is noted that there is no successful binding of the modified SubB even to cancer cells and certainly not administered to cancer patients.
	In In re Wands  (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:
	1) Quantity of experimentation necessary: One would have to determine for themselves how to treat cancer with the WT or modified SubB because there is no specific teaching or demonstration regarding how one would treat cancer.
	2) Amount of direction or guidance presented: the specification teaches broadly to administer the SubB protein to treat cancer – see page 18, line 31+. 
	3) Presence or absence of working examples: there are no working exampled for treating cancer with the modified SubB protein.
	4) Nature of the invention: the treatment of any and all forms of cancer is a complex art.	
	5) State of the prior art: The prior art does not recognize the successful treatment of cancer with wild-type SubB and also not with the modified SubB. See for example Paton et al. (IDS; 2010; Escherichia coli subtilase cytotoxin. Toxins 2:215-228) who should be susceptible to SubAB but that appropriate targeting strategy would be required to prevent damage to normal tissues. Further, that SubA catalytic subunit is necessary for the treatment of cancer if the SubAB subunits are separated. That is, SubB would not be able to kill tumor cells without the catalytic SubA subunit.
	6) Relative skill of those in the art: those working in this art are highly skilled.
	7) Predictability or unpredictability of the art: see 5) above. One would not surmise that SubB or modified SubB would be effective for the treatment of cancer.
	8) Breadth of the claims: The claims are drawn to a method of treating any and every cancer with the inactive SubB, that is, while SubB may bind to cancer associated glycans, it cannot kill the cells.
	For all of these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention.	
	 

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 22-24 is/are rejected under 35 U.S.C. 102a1as being anticipated by Tozzoli et al. (2010; Production of the subtilase AB5 cytotoxin by shiga toxin-negative Escherichia coli. Journal of Clinical Microbiology. 48(1): 178-183).
Tozzoli et al. teach SubB_ED591 in comprising T1A of instant SEQ ID NO: 3 in Fig. 1, at amino acid position 127 of the amino acid sequence presented in Fig. 1 (Claim 1). The SubB_ED591 was isolated from a genomic library and therefore Tozzoli et al. are in possession of nucleic acid encoding SubB_ED591 (page 179, right col. para. 1; Claim 22) which was placed into a vector (at line 3, Claim 23) which was placed into an E. coil host cell, (at line 12; Claim 24). The cytotoxin was detected in culture supernatants and therefore Tozzoli et al. are in possession of compositions comprising SubB_ED591 (page 179, left col., para. 2; Claim 9).


25 and 26 is/are rejected under 35 U.S.C. 102a1as being anticipated by Paton et al. (2006; USP 7,078,489).
	Paton et al. teach monoclonal polyclonal antibodies against SubB (Col. 19, para. 2; Example 2) and therefore even though the instant SubB comprises a motification at the T104-E108 loop, one would surmise that this antibody would bind/cross-react with the isolated SubB (Claim 25). While Claim 26 is drawn to the antibody raised against or binding to the modified SEQ ID NO: 3, Claim 26 is included in this rejection because polyclonal antibodies are non-specific and Claim 26 is unclear as noted in the 112/2 rejection above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656